 

Dated 11 March 2013

 

Deed of Variation

 

BETWEEN:

 

1.UNITED BREWERIES LIMITED, a company incorporated in India and having its
registered office at Level 3-5, UB Tower, UB City 24, Vittal Mallya Road,
Bangalore, 560001, India (the “Proprietor”) of the first part, and    2.UNITED
BREWERIES INTERNATIONAL (UK) LIMITED, a Company registered in England with
number 1688201 whose Registered Office is at 75 Westow Hill, Crystal
Palace, London, SE19 1TX (“UBI (UK)/ the “Licensee”) of the other part


We refer to the Licence Agreement dated October 9, 1998 and the Supplemental
Agreement dated October 22, 2001 entered into between the Proprietor and the
Licensee (together the “Licence Agreement”), pursuant to which the Proprietor
has appointed the Licensee as its exclusive licensee of the Trade Marks in the
Territory.

 

This Deed of Variation sets out the terms on which the Proprietor and the
Licensee have agreed to amend the Licence Agreement. The parties hereby agree
that the amendments set out in this Deed of Variation shall take effect from 9
October 2013.

 

Unless otherwise expressly stated to the contrary, defined terms used in this
Deed of Variation shall have the same meanings as defined in the Licence
Agreement. The amendments will be incorporated into and form part of the Licence
Agreement between the Proprietor and the Licensee. For the avoidance of doubt,
all other terms relating to the Licence Agreement remain unaffected by the terms
of this Deed of Variation and shall continue in full force and effect.

 

Amendments

 

1. In clause 1.1 of the Licence Agreement the definitions of “Brewing
Agreement”, “Kingfisher Products” and “Territory” shall be deleted and replaced
with the following-         “Brewing Agreement means the contract brewing and
distribution agreement entered into between KBE and HUK on or around [March]
2013 and which has as its commencement date 9th October 2013;”        
“Kingfisher Products means Kingfisher beer;”

 



1

 

 

  “Territory United Kingdom, Belgium, the Netherlands, France, Germany, Italy,
Austria, Switzerland, Finland, Sweden, Norway, Denmark, Eire, Luxembourg,
Iceland, Greece, Spain, Portugal and Liechtenstein, Hungary, Malta, Poland,
Romania, Albania, Armenia, Azerbaijan, Belarus, Bosnia & Herzegovina, Bulgaria,
Croatia, Cyprus, Czech Republic, Estonia, Georgia, Kazakhstan, Latvia,
Lithuania, Macedonia, Moldova, Russia, Serbia, Slovakia, Slovenia, Turkey,
Canada, the Caribbean Islands and Ukraine;”       2. In clause 1.1 of the
Licence Agreement the definition of “SN” shall be deleted and replaced with the
following definition-         “HUK means Heineken UK Limited, a company
registered in Scotland with number SC065527 and having its registered office at
2-4 Broadway Park, South Gyle Broadway, Edinburgh EH12 9JZ;”         All
references to “SN” throughout the Licence Agreement shall be deleted and
replaced with “HUK”.       3. In clause 1.1 of the Licence Agreement the
definition of “UBSN” shall be deleted and replaced with the following
definition-         “KBE means Kingfisher Beer Europe Limited, a company
registered in England with number 2367133 and having its registered office at
Springfield House, Sandling Road, Maidstone, Kent ME14 2LP;”         All
references to “UBSN” throughout the Licence Agreement shall be deleted and
replaced with “KBE”.       4. Clause 3.1 of the Licence Agreement shall be
deleted and replaced with the following-         “UB hereby grants to UBI(UK) an
exclusive licence to use the Trade Marks and to do all things necessary to
manufacture, package, market, distribute and sell Kingfisher Products in the
Territory and specifically including the authorisation to sub-licence certain
rights of UBI(UK)’s to KBE pursuant to the KBE Licence and for KBE to
sub-licence its rights to HUK pursuant to the Brewing Agreement and to licence
any other persons deemed necessary by UBI(UK) or KBE to the extent such
sub-licensees do not contravene any rights previously granted to other existing
licensees.”

  

2

 

  

5. Insert new clause 3.5, which shall read as follows:         “The parties
acknowledge that KBE and HUK are to enter into a loan agreement on or around
[March] 2013 (the “Loan Agreement”), and that HUK requires security for the
performance by KBE of its obligations under the Brewing Agreement and the Loan
Agreement.  The parties acknowledge and agree that in the event that KBE
defaults on its obligations under the Brewing Agreement and/or the Loan
Agreement, HUK shall, at its option, acquire an exclusive licence from the
Licensee to use the Trade Marks for the purpose of producing, packaging,
marketing, distributing and selling the Kingfisher Products in the United
Kingdom until such time as the relevant default has been redressed by KBE.  The
Proprietor and the Licensee hereby give their irrevocable approval and consent
to such licence being granted to HUK on the terms set out in the sub-licence
agreement to be entered into between the Proprietor, the Licensee, KBE and HUK
on or around the date of the Brewing Agreement.”       6. Clause 5.1 of the
Licence Agreement shall be deleted and replaced with the following-        
“This Agreement shall be deemed to have commenced on 9 October 1998 and shall
continue for a period of 20 years from such date (the “Initial Term”).”

 

This Deed of Variation shall be governed by and construed in accordance with the
laws of England. The parties irrevocably submit to the exclusive jurisdiction of
the Courts of England and Wales in respect of any claim, dispute or difference
arising out of or in connection with this agreement.

 

This document is executed as a deed and is delivered and takes effect at the
date written at the beginning of it.

 

Executed by United Breweries Limited acting by Kalyan Ganguly, a director.

 

/s/ Kalyan Ganguly

        /s/ Mark Davis In the presence of:   Signature of Witness       Mark
Davis    

Name of Witness

 

Springfield House

Sandling Road

Maidstone, Kent

   



Address of Witness           Company Secretary     Witness’s occupation/status  
 

  

3

 



 

Executed by United Breweries International (UK) Limited acting by Jerome
Merchant, a director.   /s/ Jerome Merchant       In the presence of:   /s/ John
Fisher     Signature of Witness       John Fisher    

Name of Witness

 

119 Egloff Circle

Folsom CA 95630

    Address of Witness           VP of Finance     Witness’s occupation/status  
 

 



4

 

 